News Release For Immediate Release Contact:Robert B. Crowl, EVP, Chief Financial Officer (856) 691-7700 Sun Bancorp, Inc. Reports First Quarter 2011 Results VINELAND, NJ – April 26, 2011 – Sun Bancorp, Inc. (NASDAQ: SNBC) reported today a net loss available to common shareholders of $67.1 million, or a loss of $1.25 per diluted share, for the quarter ended March 31, 2011, compared to a net loss available to common shareholders of $762,000, or a loss of $0.03 per diluted share, for the quarter ended March 31, 2010. As part of a continuing strategy to strengthen its balance sheet, the Company signed a definitive agreement to sell $174.3 million of loans, having a book balance of $159.8 million, to a third-party investor for gross proceeds of $99.2 million. The transaction, which is expected to close in the second quarter of 2011, represents a sale price of approximately 57 cents on the dollar and resulted in a net loss of $44.3 million after accounting for loan loss reserves, customer derivative termination costs and other expenses. Accordingly, these loans were transferred to held-for-sale as of March 31, 2011 at fair value. In addition, the Company transferred an additional $20.1 million of loans to held-for-sale at March 31, 2011, at a fair value of $11.3 million, resulting in a loss of $8.8 million. In total, $179.9 million of loans were transferred to held-for sale at a net loss of $53.1 million in the first quarter. Excluding the loan sale items, the Company incurred a net loss of $14.0 million, or $0.26 per diluted share. The loss was primarily driven by $10.2 million of additional loan loss reserves related to two commercial relationships and $4.3 million in fair value credit adjustments on one customer derivative account. In addition, as previously announced, the Company successfully closed on a public offering of 28,750,000 shares of its common stock at an offering price of $3.00 per share, which included the full exercise of the over-allotment option granted to the underwriters to purchase an additional 3,750,000 shares of common stock. After deducting the underwriting discount and estimated offering expenses payable by the Company, the net proceeds received during the first quarter were $81.4 million. During the second quarter of 2011, the Company closed on an additional $10.8 million in stock proceeds and expects to close on an additional $3.8 million in stock proceeds pursuant to the exercise of gross-up provisions contained in security purchase agreements with four major investors. Upon completion of the final gross-up, the total net proceeds from the stock offering are expected to be $96.0 million. Other items of note in the results for the first quarter of 2011 were as follows: ●Loan loss provision of $60.3 million as compared to $9.6 million for the comparable prior year period, inclusive of $48.2 million of the loss recorded on the aforementioned transfer of loans to held-for-sale. ●A $1.0 million loss on the sale of one private label mortgage-backed security. ●Other-than-temporary impairment (“OTTI”) charge of $250,000 related to one single-issuer trust preferred security. “The actions taken in the first quarter of 2011 advance the strategy that we set in motion in 2010 to strengthen Sun and grow the franchise”, remarked Thomas X. Geisel, Sun’s President and Chief Executive Officer. “This quarter’s successful capital raise demonstrates investors’ continued confidence in the Company to profitably grow in our marketplace. The loan sale, our second in as many quarters, affirms management’s commitment to accelerate problem credit resolution and strengthen the balance sheet. We believe this quarter’s actions firmly position Sun for future growth”. 1 Discussion of Results: Balance Sheet ●Total assets were $3.33 billion at March 31, 2011, as compared to $3.42 billion at December 31, 2010 and $3.53 billion at March 31, 2010. ●Gross loans held-for-investment were $2.27 billion at March 31, 2011, as compared to $2.52 billion at December 31, 2010 and $2.69 billion at March 31, 2010. Compared to the linked quarter, commercial loans decreased by $240.6 million, or 11.4%, primarily driven by the movement of $177.0 million of commercial loans to held-for-sale. The remaining decrease in commercial loans was due to continued charge-off activity and pay downs on commercial real estate loans. In addition, home equity loans decreased by $7.4 million from December 31, 2010 as portfolio pay downs exceeded new originations. ●Total deposits at March 31, 2011 equaled $2.85 billion, as compared to $2.94 billion at December 31, 2010 and $2.92 billion at March 31, 2010.The decrease of $93.0 million, or 3.2%, over the linked quarter is primarily due to a decrease of $79.4 million in certificates of deposit, $38.4 million of which was brokered and jumbo CDs and the remaining $41.0 million due to runoff in CDs less than $100,000. In addition, non-interest checking balances declined by $12.5 million primarily as a result of declines in small business and commercial checking balances. Net Interest Income and Margin ●Ona tax equivalent basis, net interest income decreased $2.1 million over the linked quarter to $25.5 million primarily due to a decrease of 20 basis points in the yield on interest-earning assets from 4.35% to 4.15%. The cost of interest-bearing liabilities decreased 13 basis points over the linked quarter from 1.22% to 1.09%. The net interest margin was 3.26% for the first quarter as compared to 3.37% for the linked quarter and 3.56% for the comparable prior year quarter. ●Non-accrual interest reversals of $867,000 were recorded in the March 31, 2011 quarter as compared to $736,000 in the linked quarter.The Company’s net interest margin, as adjusted for non-accrual interest reversals, was 3.37% for the first quarter of 2011 as compared to an adjusted 3.46% for the linked quarter. Non-Interest Income ●Non-interest income for the quarter ended March 31, 2011 amounted to a loss of $4.1 million, a decrease of $11.9 million over the linked quarter and $9.8 million over the comparable prior year quarter. The decrease over the linked quarter was primarily attributable to $8.4 million of fair value credit adjustments taken on the Company’s derivative portfolio and a loss of $1.0 million on the sale of a private-label mortgage-backed security. The increase in fair value credit adjustments was largely due to the recognition of losses to be incurred through the unwinding of swap agreements that are related to loans included in the aforementioned loan sale. In addition, the Company recognized a pre-tax OTTI charge during the first quarter of $250,000 related to a single issuer trust preferred security due to continued extension of the interest deferral period by the issuer as well as the underlying fundamentals of the issuer. The Company had recognized a pre-tax OTTI charge of $950,000 on the same security during the prior year. ●Excluding the fair value credit adjustments, the gain/loss on the sale of the securities and OTTI charges, non-interest income was $5.6 million in the current quarter as compared to $6.3 million in the linked quarter.The decrease of $720 thousand is due primarily to a reduction of $399 thousand in the gain on sale of mortgage loans resulting from decreased volume. Non-Interest Expense ●The Company incurred $27.8 million of non-interest expense in the first quarter of 2011, a decrease of $167,000 over the linked quarter and an increase of $1.7 million over the comparable prior year quarter. First quarter results included problem loan costs of $3.1 million of which $1.1 million related to delinquent real estate taxes associated with those loans transferred to held-for-sale. Excluding problem loan costs, non-interest expense totaled $24.7 million during the current quarter as compared to $26.0 million for the linked quarter. This decrease of $1.3 million was due primarily to a reduction of $919,000 in the Company’s unfunded loan reserves in the current quarter. 2 Asset Quality ●Provision for loan losses for the first quarter was $60.3 million, an increase of $24.8 million, or 69.8%, over the linked quarter, and an increase of $50.7 million over the comparable prior year quarter, and included $48.2 million related to the transfer of loans to held-for-sale. The allowance for loan losses was $58.5 million at March 31, 2011, or 2.58% of gross loans held-for-investment, as compared to theallowance for loan losses to gross loans held-for-investment of 3.24% at December 31, 2010 and 2.35% at March 31, 2010. Net charge-offs during the first quarter were $83.5 million, or 3.35% of average loans, as compared to $28.4 million, or 1.08% of average loans for the linked quarter and $6.3 million, or 0.23% of average loans outstanding for the comparable prior year quarter. Net charge-offs for the quarter included $69.4 million related to the fair value adjustment on the loans transferred to held-for-sale ●Total non-performing assets were $192.3 million, or 8.05% of total gross loans held-for-investment, loans held-for-sale and real estate owned at March 31, 2011, as compared to $177.7 million, or 7.00% and $89.8 million, or 3.32%, respectively, at December 31, 2010 and March 31, 2010. Non-performing assets at March 31, 2011 included $71.8 million of loans held-for-sale. Non-performing loans increased $14.0 million over the linked quarter to $187.8 million at March 31, 2011 from $173.8 million at December 31, 2010. This increase was primarily due to the addition of approximately $60 million in commercial relationships into non-accrual status, offset by approximately $45 million in charge-offs related to the transfer of loans to held-for-sale. Capital ●Stockholders’ equity totaled $286.7 million at March 31, 2011 compared to $268.2 million at December 31, 2010. During the first quarter, the Company closed on its public offering of 28,750,000 shares of common stock at a public offering price of $3.00 per share. The Company had approximately 79.2 million shares issued and outstanding at March 31, 2011. The Company’s tangible equity to tangible assets ratio was 7.27% at March 31, 2011, as compared to 6.51% at December 31, 2010 and 6.34% at March 31, 2010. At March 31, 2011, the Company’s total risk-based capital ratio, Tier 1 capital ratio and leverage capital ratio were approximately 13.73%, 12.11%, and 9.62%, respectively. At March 31, 2011, Sun National Bank’s total risk-based capital ratio, Tier 1 capital ratio and leverage capital ratio were approximately 12.65%, 11.38%, and 9.05%, respectively.These ratios do not include the impact of the additional stock proceeds to be generated in the second quarter of 2011 pursuant to the exercise of the gross-up provisions contained in the security purchase agreements with four major investors. The Company will hold its regularly scheduled conference call on Wednesday, April 27, 2011, at 11:00 a.m. (ET).Participants may listen to the live web cast through the Sun Bancorp, Inc. web site at www.sunnb.com.Participants are advised to log on 10 minutes ahead of the scheduled start of the call.An Internet-based replay will be available at the Web site for two weeks following the call. Sun Bancorp, Inc. (Nasdaq: SNBC) is a $3.33 billion asset bank holding company headquartered in Vineland, New Jersey, with its executive offices located in Mt. Laurel, New Jersey. Its primary subsidiary is Sun National Bank, a full service Commercial Bank serving customers through 65 locations in New Jersey. Sun National Bank has been named one of Forbes Magazine's "Most Trustworthy Companies" for five years running. The Bank is an Equal Housing Lender and its deposits are insured up to the legal maximum by the Federal Deposit Insurance Corporation (FDIC). For more information about Sun National Bank and Sun Bancorp, Inc., visit www.sunnb.com. The foregoing material contains forward-looking statements concerning the financial condition, results of operations and business of the Company.We caution that such statements are subject to a number of uncertainties and actual results could differ materially, and, therefore, readers should not place undue reliance on any forward-looking statements.The Company does not undertake, and specifically disclaims, any obligation to publicly release the results of any revisions that may be made to any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. Non-GAAP Financial Measures This release references adjusted net interest margin.Adjusted net interest margin is derived from GAAP net interest income adjusted by adding back interest income that would have been earned had the loans been on accrual status. We believe the presentation of adjusted net interest margin provides additional transparency of underlying trends.Adjusted net interest margin for the quarters ending March 31, 2011 and December 31, 2010 is calculated by adding $867,000 and $736,000, respectively, of non-accrual interest reversals, annualized, to net interest income of $25.5 million and $27.7 million, respectively, and dividing the balance by average interest-earning assets of $3.13 billion and $3.28 billion, respectively.Tax-equivalent interest income is also a non-GAAP financial measure. Tax-equivalent interest income assumes a 35% marginal federal tax rate for all periods. The fully taxable equivalent adjustments for the three months ended March 31, 2011 and 2010 were $409,000 and $540,000, respectively. The fully taxable equivalent adjustment for the three months ended December 31, 2010 was $382,000. 3 SUN BANCORP, INC. AND SUBSIDIARIES FINANCIAL HIGHLIGHTS (Unaudited) (Dollars in thousands, except per share amounts) For the Three Months Ended March 31, December 31, Profitability for the period: Net interest income $ $ $ Provision for loan losses Non-interest (loss) income ) Non-interest expense Loss before income taxes ) ) ) Net loss ) ) ) Net loss available to common shareholders $ ) $ ) $ ) Financial ratios: Return on average assets(1) % % % Return on average equity(1) % % % Return on average tangible equity(1),(2) % % % Net interest margin(1) % % % Efficiency ratio % % % Efficiency ratio, excluding non-operating income and non-operating expense(3) % % % Loss per common share: Basic $ ) $ ) $ ) Diluted $ ) $ ) $ ) Average equity to average assets % % % March 31, December 31, At period-end: Total assets $ $ $ Total deposits Loans receivable, net of allowance for loan losses Loans held-for-sale(4) Investments Borrowings Junior subordinated debentures Shareholders' Equity Credit quality and capital ratios: Allowance for loan losses to gross loans held-for-investment % % % Non-performing assets to gross loans held-for-investment,loans held-for-sale and real estate owned % % % Allowance for loan losses to non-performing loans held-for-investment % % % Total capital (to risk-weighted assets): Sun Bancorp, Inc. % % % Sun National Bank % 10.99 % % Tier 1 capital (to risk-weighted assets): Sun Bancorp, Inc. % % % Sun National Bank % % % Leverage Ratio Sun Bancorp, Inc. % % % Sun National Bank % % % Book value per common share $ $ $ Tangible book value per common share $ $ $ (1) Amounts for the three months ended are annualized. (2) Return on average tangible equity is computed by dividing annualized net income for the period by average tangible equity. Average tangible equity equals average equity less average identifiable intangible assets and goodwill. (3) Efficiency ratio, excluding non-operating income and non-operating expense, is computed by dividing non-interest expense for the period by the summation of net interest income and non-interest income. Non-interest income for the three months ended March 31, 2011 and December 31, 2010 excludes net impairment losses on available for sale securities of $250,000 and $379,000, respectively. (4) Amount at March 31, 2011 includes $110.5 million of commercial real estate loans marked at fair value. 4 SUN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) (Dollars in thousands, except par value amounts) March 31, 2011 December 31, 2010 ASSETS Cash and due from banks $ $ Interest-earning bank balances Cash and cash equivalents Investment securities available for sale (amortized cost of $456,557 and $483,255 at March 31, 2011 and December 31, 2010, respectively) Investment securities held to maturity (estimated fair value of $2,515 and $3,155 at March 31, 2011 and December 31, 2010, respectively) Loans receivable (net of allowance for loan losses of $58,498 and $81,713 at March 31, 2011 and December 31, 2010, respectively) Loans held-for-sale Restricted equity investments Bank properties and equipment, net Real estate owned Accrued interest receivable Goodwill Intangible assets, net Deferred taxes, net Bank owned life insurance (BOLI) Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities: Deposits $ $ Securities sold under agreements to repurchase – customers Advances from the Federal Home Loan Bank of New York (FHLBNY) Securities sold under agreements to repurchase – FHLBNY Obligations under capital lease Junior subordinated debentures Other liabilities Total liabilities Shareholders’ equity: Preferred stock, $1 par value, 1,000,000 shares authorized; none issued - - Common stock, $1 par value, 100,000,000 shares authorized; 81,265,130 shares issued and 79,158,407 shares outstanding at March 31, 2011; 52,463,594 shares issued and 50,356,871 shares outstanding at December 31, 2010 Additional paid-in capital Retained earnings ) ) Accumulated other comprehensive loss ) ) Deferred compensation plan trust ) ) Treasury stock at cost,2,106,723 shares atMarch 31, 2011 and December 31, 2010 ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ 5 SUN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except share and per share amounts) For the Three Months Ended March 31, INTEREST INCOME Interest and fees on loans $ $ Interest on taxable investment securities Interest on non-taxable investment securities Dividends on restricted equity investments Total interest income INTEREST EXPENSE Interest on deposits Interest on funds borrowed Interest on junior subordinated debentures Total interest expense Net interest income PROVISION FOR LOAN LOSSES Net interest (loss) income after provision for loan losses ) NON-INTEREST (LOSS) INCOME Service charges on deposit accounts Other service charges 86 79 Gain on sale of loans Impairment losses on available for sale securities ) - Loss on sale of available for sale securities ) - Investment products income BOLI income Derivative credit valuation adjustment ) ) Other Total non-interest (loss) income ) NON-INTEREST EXPENSE Salaries and employee benefits Occupancy expense Equipment expense Data processing expense Amortization of intangible assets Insurance expense Professional fees Advertising expense Problem loan expense Real estate owned (income) expense, net (5 ) Office supplies expense Other Total non-interest expense LOSS BEFORE INCOME TAXES ) ) INCOME TAX EXPENSE (BENEFIT) 29 ) NET LOSS ) ) Preferred stock dividends and discount accretion - - NET LOSS AVAILABLE TO COMMON SHAREHOLDERS $ ) $ ) Basic loss per share $ ) $ ) Diluted loss per share $ ) $ ) Weighted average shares – basic Weighted average shares – diluted 6 SUN BANCORP, INC. AND SUBSIDIARIES HISTORICAL TRENDS IN QUARTERLY FINANCIAL DATA(Unaudited) (Dollars in thousands) Q1 Q4 Q3 Q2 Q1 Balance sheet at quarter end: Cash and cash equivalents $ Investment securities Loans held-for-investment: Commercial and industrial Home equity Second mortgage Residential real estate Other Total gross loans held-for-investment Allowance for loan losses ) Net loans held-for-investment Loans held-for-sale Goodwill Intangible assets, net Total assets Total deposits Federal funds purchased - - - Securities sold under agreements to repurchase- customers Advances from FHLBNY Securities sold under agreements to repurchase- FHLBNY Obligations under capital lease Junior subordinated debentures Total shareholders' equity Quarterly average balance sheet: Loans(1): Commercial and industrial $ Home equity Second mortgage Residential real estate Other Total gross loans Securities and other interest-earning assets Total interest-earning assets Total assets Non-interest-bearing demand deposits Total deposits Total interest-bearing liabilities Total shareholders' equity Capital and credit quality measures: Total capital (to risk-weighted assets): Sun Bancorp, Inc. % Sun National Bank % Tier 1 capital (to risk-weighted assets): Sun Bancorp, Inc. % Sun National Bank % Leverage ratio: Sun Bancorp, Inc. % Sun National Bank % Average equity to average assets % Allowance for loan losses to total gross loans held-for-investment % Non-performing assets to gross loans held-for-investment, loans held-for-sale and real estate owned % Allowance for loan losses to non-performing loans held-for-investment % Other data: Net charge-offs ) ) ) (3,518 ) ) Non-performing assets: Non-accrual loans $ Non-accrual loans held-for-sale - Troubled debt restructurings, non-accrual - - - Loans past due 90 days and accruing Real estate owned, net Total non-performing assets Troubled debt restructuring, performing (1) Average balances include non-accrual loans and loans held-for-sale 7 SUN BANCORP, INC. AND SUBSIDIARIES HISTORICAL TRENDS IN QUARTERLY FINANCIAL DATA(Unaudited) (Dollars in thousands, except share and per share amounts) Q1 Q4 Q3 Q2 Q1 Profitability for the quarter: Tax-equivalent interest income $ Interest expense Tax-equivalent net interest income Tax-equivalent adjustment Provision for loan losses Non-interest (loss) income excluding net impairment losses on available for sale securities ) ) Net impairment losses on available for sale securities ) ) ) - - Non-interest expense excluding amortization of intangible assets Amortization of intangible assets Loss before income taxes ) Income tax expense (benefit) 29 ) ) Net loss ) Net loss available to common shareholders $ ) $ ) $ ) $ ) $ ) Financial ratios: Return on average assets (1) % Return on average equity (1) % Return on average tangible equity (1),(2) % Net interest margin (1) % Efficiency ratio % Efficiency ratio, excluding non-operating income and non-operating expense % Per share data: Loss per common share: Basic $ ) $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) $ ) Book value $ Tangible book value $ Average basic shares Average diluted shares Operating non-interest (loss) income: Service charges on deposit accounts $ Other service charges 86 94 92 99 79 Gain on sale of loans Net (loss) gain on sale of available for sale securities ) - - Investment products income BOLI income Derivative credit valuation adjustment ) Other income Total operating non-interest (loss)income ) ) Non-operating loss(3): Net impairment losses on available for sale securities recognized in earnings ) ) ) - - Total non-operating loss ) ) ) - - Total non-interest (loss) income $ ) $ $ ) $ $ Operating non-interest expense: Salaries and employee benefits $ Occupancy expense Equipment expense Data processing expense Amortization of intangible assets Insurance expense Professional fees Advertising expense Problem loan expense Real estate owned (income) expense, net (5 ) 93 94 Office supplies expense Other expenses Total operating non-interest expense Non-operating expense(3): Goodwill impairment - Total non-operating expense $ - $ - - - Total non-interest expense $ (1) Amounts are annualized. (2) Return on average tangible equity is computed by dividing annualized net income for the period by average tangible equity. Average tangible equity equals average equity less average identifiable intangible assets and goodwill. (3) Amount consists of items which the Company believes are not a result of normal operations. 8 SUN BANCORP, INC. AND SUBSIDIARIES AVERAGE BALANCE SHEETS(Unaudited) (Dollars in thousands) For the Three Months Ended March 31 Average Income/ Yield/ Average Income/ Yield/ Balance Expense Cost Balance Expense Cost Interest-earning assets: Loans receivable (1),(2): Commercial and industrial $ $ % $ $ % Home equity Second mortgage Residential real estate Other Total loans receivable Investment securities Interest-earning bank balances 96 4 Total interest-earning assets Non-interest earning assets: Cash and due from banks Bank properties and equipment, net Goodwill and intangible assets, net Other assets Total non-interest-earning assets Total assets $ $ Interest-bearing liabilities: Interest-bearing deposit accounts: Interest-bearing demand deposits $ $ % $ $ % Savings deposits Time deposits Total interest-bearing deposit accounts Short-term borrowings: Federal funds purchased - - - 63 Securities sold under agreements to repurchase- customers 3 5 Long-term borrowings: FHLBNY advances (3) Obligations under capital lease Junior subordinated debentures Total borrowings Total interest-bearing liabilities Non-interest bearing liabilities: Non-interest-bearing demand deposits Other liabilities Total non-interest bearing liabilities Total liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ Net interest income $ $ Interest rate spread (4) % % Net interest margin (5) % % Ratio of average interest-earning assets to average interest-bearing liabilities % % (1) Average balances include non-accrual loans and loans held-for-sale. (2) Loan fees are included in interest income and the amount is not material for this analysis. (3) Amounts include Advances from FHLBNY and Securities sold under agreements to repurchase- FHLBNY. (4) Interest rate spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. (5) Net interest margin represents net interest income as a percentage of average interest-earning assets. 9 SUN BANCORP, INC. AND SUBSIDIARIES AVERAGE BALANCE SHEETS(Unaudited) (Dollars in thousands) For the Three Months Ended March 31, 2011 December 31, 2010 Average Income/ Yield/ Average Income/ Yield/ Balance Expense Cost Balance Expense Cost Interest-earning assets: Loans receivable (1),(2): Commercial and industrial $ $ % $ $ % Home equity Second mortgage Residential real estate Other Total loans receivable Investment securities Interest-earning bank balances 96 Total interest-earning assets Non-interest earning assets: Cash and due from banks Bank properties and equipment, net Goodwill and intangible assets, net Other assets Total non-interest-earning assets Total assets $ $ Interest-bearing liabilities: Interest-bearing deposit accounts: Interest-bearing demand deposits $ $ % $ $ % Savings deposits Time deposits Total interest-bearing deposit accounts Short-term borrowings: Securities sold under agreements to repurchase- customers 3 8 Long-term borrowings: FHLBNY advances (3) Obligations under capital lease Junior subordinated debentures Total borrowings Total interest-bearing liabilities Non-interest bearing liabilities: Non-interest-bearing demand deposits Other liabilities Total non-interest bearing liabilities Total liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ Net interest income $ $ Interest rate spread (4) % % Net interest margin (5) % % Ratio of average interest-earning assets to average interest-bearing liabilities % % (1) Average balances include non-accrual loans and loans held-for-sale. (2) Loan fees are included in interest income and the amount is not material for this analysis. (3) Amounts include Advances from FHLBNY and Securities sold under agreements to repurchase- FHLBNY. (4) Interest rate spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. (5) Net interest margin represents net interest income as a percentage of average interest-earning assets. 10
